Title: To James Madison from Edward Hartt, 6 September 1813 (Abstract)
From: Hartt, Edward
To: Madison, James


6 September 1813, Boston. “While you have extreme publick cares to perplex your mind, I can hardly expect you to pay attention to the sufferings of an individual; but if you have any leisure I shall be gratified if you will just read these lines, not expecting your valuable time will admit of your answering them. Understanding that the Navy Department wanted a copy of the draft of the Brig Argus, I immediately copied it from my Brothers plan, carried & deliver’d it, and had some conversation with the Hon Willm Jones respecting building the 74 at Charlestown—soon after I return’d to Boston the Navy Agent wrote me for my proposals to superintend the building the 74, with, or without, my Father—the emolument not being my object I was willing to serve the Government at any rate they should state—soon after was sent for by Commodore Bainbridge and agreed with him to take the charge of the business (with my Father) at 1200 dollars pr year—considering the age of my Father I agreed with the Commodore that my Brother Samuel should come at 2 dolls. pr day when I said that he could be employ’d to advantage—my Father & my self commenced on the 19th of April last—some time after an order came to alter the Ship. I drew a new draft according to directions, and observd to the Commodore that my Brother could now be employ’d to good advantage to assist me in laying her Body down and making the moulds—he accordingly agreed that he should come—after the moulds were done he assisted me in moulding the Timbers, and when we had just began to work to advantage the Commodore wanted him to copy the new draft, which he agreed to (as I understood)—in the mean time the Commodore discharg’d him from the employ, upon which he declined copying the draft—the Commodore wrote him upon the subjec⟨t⟩ accusing him of departing from his word; he wrote the Commodore, leaving him to judge, who had first departed from his word; upon which the Commodore call’d me into his office, gave me my Brothers letter, calling him such names as I need not here mention, and implicating my self. I observed that I thought it unreasonable to reprimand me on account of any thing my Brother had done, but being allow’d no time to speak of course I must stand still and bear reproaches to the extent that nature was capable of, he still continuing hard pressing, I told him that my Brother was as good a man as Commodore Bainbridge
   
   “my Brother being dischargd and no longer under the Commodore I know no reason why he is not as good a man as him.”

 when he immediately seized me, and in the most degrading manner (calling for assistance) put me out of the Navy yard. Untill this moment I presume that Com Bainbridge will not venture to say that I did not treat him with the utmost respect, and every person in the yard with propriety; but it was reserved for him to attain to the honour of treating me with the greatest indignity that ever I was by mortal man.
“If God had not given me sufficient ability to do the Business to good advantage, I should have been willing, at the least hint, to have retired in silence, and leave it for others to fill the station who are more deserving of it—but it has been represented to me, by a number of people, that it was a premeditated thing, in order to employ a man who is represented as being a violent opposer to the present administration. I have written to the Hon Secretary upon the subject, (not stating the particular, but earnestly desiring an investigation) but have receiv’d no answer whatever.
“Suffer me to recapitulate.
“I coppied the draft of the Argus, and carried it to Washington at my own expense—planned the 74 anew according to directions—laid her down & made the moulds (with the assistance of my Brother) drew the plan and attended the building of the Wharf, and partly framed the Ship; and my only reward is, to be turn’d out of the yard in the most degrading manner. I conceive it exceeding trying to endure such abuse—were I an enemy to Government I could bear it.

“I certainly ought not yet to dispair but that Government will do me as near justice as is in their power. I trust Sir I shall have your sympathy.
“I heartily wish you health, happiness, and prosperity, and hope you may live and preside untill our Countrys rights are acknowledg’d, and long enjoy the blessings of peace.”
